internal_revenue_service number release date index number ---------------------- -------------------------------- ----------------------------------------------------- ------ ---------------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number ---------------------- refer reply to cc psi b06 plr-130912-17 date date legend taxpayer ------------------------------------------------------------ ----------------------------------------------- taxable_year a taxable_year b ------------------------ ------------------------ dear -------------- this is in response to a letter dated date requesting extensions of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make separate late elections under sec_59 of the internal_revenue_code code for taxable_year a and taxable_year b with respect to intangible drilling cost under sec_263 paid and incurred in these years plr-130912-17 taxpayer held an interest in two separate partnerships that were engaged in oil exploration and production taxpayer had an internal tax director who had consulted with an accounting firm however the accounting firm failed to inform taxpayer that the sec_59 election was available for the intangible drilling costs associated with the oil_and_gas activities of the partnerships described above taxpayer represented that in requesting extensions of time to make separate late elections under sec_59 for taxable_year a and taxable_year b it acted reasonably and in good_faith and further there is no prejudice to the interests of the government sec_263 of the code authorizes the secretary to prescribe regulations under which taxpayers may elect to deduct intangible_drilling_and_development_costs in the case of oil_and_gas wells located in the united_states sec_1_612-4 of the regulations provides that taxpayers that hold a working or operating_interest in an oil or gas property may elect to deduct intangible_drilling_and_development_costs they incur with respect to that property sec_59 allows a taxpayer in general to deduct ratably over the 10-year period any qualified_expenditure to which an election under sec_59 applies beginning with the taxable_year in which such expenditure was made sec_59 includes in the definition of qualified_expenditure any amount which but for an election under sec_59 would have been allowable as a deduction for the taxable_year in which paid_or_incurred under sec_263 relating to intangible_drilling_and_development_costs in the case of oil_and_gas wells and geothermal wells sec_59 specifically prohibits the deduction of the qualified_expenditures under any other section of the code if the option under sec_59 is elected sec_59 provides that an election under sec_59 may be made with respect to any portion of any qualified_expenditure sec_59 provides that an election made under sec_59 may be revoked only with the consent of the secretary sec_1_59-1 of the income_tax regulations prescribes the time and manner of making the election under sec_59 according to sec_1_59-1 an election under sec_59 shall only be made by attaching a statement to the taxpayer’s income_tax return or amended_return for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins the taxpayer must file the statement no later than the date prescribed by law for filing the taxpayer’s original income_tax return including any extensions of time for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins and plr-130912-17 include certain required information sec_1_59-1 provides in part that a taxpayer may make an election under sec_59 with respect to any portion of any qualified_expenditure paid_or_incurred by the taxpayer in the taxable_year to which the election applies an election under sec_59 must be for a specific dollar amount and the amount subject_to an election under sec_59 may not be made by reference to a formula sec_301_9100-1 provides that the regulations under this section and sec_301_9100-2 and sec_301_9100-3 establish the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election an extension of time is available for elections that a taxpayer is otherwise eligible to make however the granting of an extension of time is not a determination that the taxpayer is otherwise eligible to make the election sec_301_9100-1 provides that the term regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government based solely on the information submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted an extension of time of days from the date of this letter to deduct intangible drilling costs ratably over the 10-year period described above the election under sec_59 must comply with the requirements of sec_1_59-1 sec_1_59-1 requires in part that an election under sec_59 be made by attaching a statement to the taxpayer's income_tax return or amended_return for the taxable_year in which the amortization of the qualified_expenditures subject_to the election under sec_59 begins the statement must include the taxpayer’s name address and taxpayer_identification_number and the type and amount of qualified_expenditures identified in sec_59 that the taxpayer elects to deduct ratably over the applicable_period described in sec_59 plr-130912-17 in making the elections taxpayer should also attach copies of this letter to the amended returns for taxable_year a and taxable_year b we have enclosed copies of this letter one for each election for that purpose except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above in particular we express or imply no opinion on whether taxpayer satisfies the requirements of sec_59 and the regulations thereunder or whether the expenditures at issue are intangible drilling expenditures under sec_263 or whether the amounts of those expenditures are correct this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information submitted and representations made by taxpayer and taxpayer’s representatives and accompanied by a penalty of perjury statement executed by an appropriate party although this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely patrick s kirwan chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
